           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 1 of 15



1                                                         The Honorable Robert J. Bryan
2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON
9                                 AT TACOMA
10

11   UGOCHUKWU GOODLUCK                           Case No. 3:17-cv-05769-RJB
12
     NWAUZOR, FERNANDO AGUIRRE-
     URBINA, individually and on behalf of     BRIEF OF AMICUS CURIAE
13                                             IMMIGRATION REFORM LAW
     all those similarly situated,
14                                             INSTITUTE IN SUPPORT OF
                Plaintiffs/Counter-Defendants, DEFENDANT’S MOTION FOR
15
                                               SUMMARY JUDGMENT AND IN
16
                                               OPPOSITION TO PLAINTIFFS’
17   v.
                                               MOTION FOR SUMMARY
18                                             JUDGMENT
19   THE GEO GROUP, INC.,
20
                Defendant/Counter-Claimant.
21

22

23

24

25

26
     BRIEF OF AMICUS CURIAE                            IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                    25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                     SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                     WASHINGTON, DC 20001
                                              1                         TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 2 of 15



1                             INTEREST OF AMICUS CURIAE
2
           The Immigration Reform Law Institute (“IRLI”) is a non-profit 501(c)(3)
3

4    public interest law firm dedicated to litigating immigration-related cases on behalf
5
     of, and in the interests of, United States citizens and lawful permanent residents,
6

7
     and also to assisting courts in understanding and accurately applying federal

8    immigration law. IRLI has litigated or filed amicus curiae briefs in a wide variety
9
     of cases, including Wash. All. of Tech. Workers v. U.S. Dep’t of Homeland Sec., 74
10

11   F. Supp. 3d 247 (D.D.C. 2014); Save Jobs USA v. U.S. Dep’t of Homeland Sec.,
12
     No. 16-5287 (D.C. Cir. filed Sept. 28, 2016); Matter of Silva-Trevino, 26 I. & N.
13

14
     Dec. 826 (B.I.A. 2016); Matter of C-T-L-, 25 I. & N. Dec. 341 (B.I.A. 2010); and

15   In re Q- T- -- M- T-, 21 I. & N. Dec. 639 (B.I.A. 1996).
16
           No counsel for a party authored this brief in whole or in part and no person
17

18   or entity, other than amicus curiae, its members, or its counsel, has contributed
19
     money that was intended to fund preparing or submitting the brief.
20

21                        SUMMARY OF THE ARGUMENT
22
           By claiming that the Washington Minimum Wage Act (“WMWA”) prohibits
23

24
     GEO, Inc. (“GEO”) from administering Congress’s $1-per-day work program at

25   the Northwest Ice Processing Center (“NWIPC”), plaintiffs ask this Court to accept
26
     BRIEF OF AMICUS CURIAE                           IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                   25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                    SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                    WASHINGTON, DC 20001
                                              2                        TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 3 of 15



1    that WMWA bars the United States from locating federal immigration detention
2
     facilities inside the State of Washington unless its contractors pay immigration
3

4    detainees $11.50 per hour—more than ten times the daily compensation set by
5
     Congress.
6

7
           By plaintiffs’ reading, WMWA would violate the Supremacy Clause of the

8    U.S. Constitution. Under that clause, a state statute is preempted when it stands as
9
     an obstacle to the full purposes and objectives of Congress. By setting a $1-per-day
10

11   maximum compensation rate at immigration detention facilities for voluntary work
12
     by detainees, Congress intended to mirror the compensation rate for inmates and
13

14
     detainees who participate in voluntary work programs in state and federal prisons

15   and detention facilities, both civil and criminal, throughout the United States.
16
     WMWA, as plaintiffs would apply it, would block that purpose of Congress;
17

18   $11.50 per hour is far more than these kinds of institutions, including those
19
     operated by the State of Washington, pay inmates for voluntary work. Indeed,
20

21
     more specifically, by setting a maximum compensation rate of $1 per day,

22   Congress obviously intended that detainees receive no more than this rate.
23
     Applying WMWA here would block this congressional purpose, as well.
24

25

26
     BRIEF OF AMICUS CURIAE                           IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                   25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                    SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                    WASHINGTON, DC 20001
                                              3                        TEL. (202) 232-5590
             Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 4 of 15



1            Second, as a federal contractor, GEO enjoys derivative sovereign immunity
2
     against the instant action. Derivative sovereign immunity protects GEO against any
3

4    complaint based on GEO’s exercise of authority validly conferred on it by the
5
     federal government. To be sure, derivative sovereign immunity does not apply
6

7
     when a detainee brings a complaint alleging that a contractor exceeded its validly

8    conferred authority. But because plaintiffs’ claims trench upon GEO’s exercise of
9
     its valid contract with the federal government, they are barred.
10

11                                     ARGUMENT
12
        I.      The Supremacy Clause precludes WMWA from applying to detainee
13
                work programs at federal immigration detention facilities.
14
             Congress requires that detainees at immigration detention facilities be
15

16   offered work programs. 8 U.S.C. § 1555(d) (“Appropriations now or hereafter
17
     provided for the Immigration and Naturalization Service shall be available for . . .
18
     payment of allowances (at such rate as may be specified from time to time in the
19

20   appropriation Act involved) to aliens, while held in custody under the immigration
21
     laws, for work performed.”). “The work program created by this law has been
22

23   known as the ‘Voluntary Work Program,’ and ICE [Immigration and Customs
24
     Enforcement] detention standards require it to be offered by detention facilities and
25

26
     BRIEF OF AMICUS CURIAE                            IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                    25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                     SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                     WASHINGTON, DC 20001
                                               4                        TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 5 of 15



1    provide that ‘compensation is at least $1.00 (USD) per day.’” Statement of Interest
2
     of the United States, Dkt. 185, at 3 (emphasis added).
3

4          Congress expressly determined this exact rate of compensation: $1 per day.
5
     This compensation rate has been in place for decades. Alvarado Guevara v. INS,
6

7
     902 F.2d 394, 396 (5th Cir. 1990) (“Pursuant to 8 U.S.C. § 1555(d), which

8    provides for payment of allowances to aliens for work performed while held in
9
     custody under the immigration laws, volunteers are compensated one dollar
10

11   ($ 1.00) per day for their participation. The amount of payment was set by
12
     congressional act.”) (citing Department of Justice Appropriation Act, 1978, Pub. L.
13

14
     No. 95-86, 91 Stat. 426 (1978) (authorizing “payment of allowances (at a rate not

15   in excess of $1 per day) to aliens, while held in custody under the immigration
16
     laws, for work performed.”) (emphasis added)). See also Declaration of Tae
17

18   Johnson, Dkt. 111, ¶ 13 (“The amount of the payments was most recently specified
19
     in the appropriations act for Fiscal Year 1979, which set it at a maximum of $1 per
20

21
     day.”) (emphasis added).

22         The federal government accomplishes Congress’s work-program mandate by
23
     hiring private contractors such as GEO to run immigration detention facilities.
24

25   Each day, the federal government holds more than 30,000 aliens in civil detention.
26
     BRIEF OF AMICUS CURIAE                           IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                   25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                    SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                    WASHINGTON, DC 20001
                                              5                        TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 6 of 15



1    Gonzalez v. CoreCivic, Inc., No. 18-cv-00169 (W.D. Tex. Feb. 22, 2018),
2
     Complaint (ECF No. 1) at 10. Two-thirds of these aliens are detained at facilities
3

4    “operated by private companies” such as GEO. Id. Such companies operate “nine
5
     out of ten of the country’s largest immigration detention facilities.” Id.
6

7
           Plaintiffs complain that WMWA prohibits GEO from executing its contract

8    with the federal government unless GEO pays detainees much more than the
9
     contractual reimbursement rate of $1 per day. According to plaintiffs, Congress’s
10

11   legislated compensation of $1 per day constitutes unlawful “subminimum wages”
12
     under WMWA. Dkt. 84 ¶ 6.4.
13

14
           By its plain language, WMWA does not apply to detainee work programs at

15   federal immigration detention facilities. Detainees fall under both the resident
16
     exception and the detainee exception to the WMWA. Defendant GEO’s Motion for
17

18   Summary Judgment, Dkt. 227, Part IV. This plain meaning controls. “When a
19
     word is not defined by statute, we normally construe it in accord with its ordinary
20

21
     or natural meaning.” Smith v. United States, 508 U.S. 223, 228 (1993).

22         But even under plaintiffs’ suggested reading of the WMWA, the Act is
23
     precluded from applying to federal detainee work programs under the Supremacy
24

25   Clause.
26
     BRIEF OF AMICUS CURIAE                             IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                     25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                      SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                      WASHINGTON, DC 20001
                                                6                        TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 7 of 15



1          The Supremacy Clause of the U.S. Constitution provides that “the Laws of
2
     the United States . . . shall be the supreme Law of the Land . . . Laws of any State
3

4    to the Contrary notwithstanding.” U.S. CONST. art. VI, cl. 2. Accordingly, federal
5
     law can preempt state law, both expressly and impliedly. “Pre-emption . . . ‘is
6

7
     compelled whether Congress’ command is explicitly stated in the statute’s

8    language or implicitly contained in its structure and purpose.’” Fid. Fed. Sav. &
9
     Loan Ass’n v. de la Cuesta, 458 U.S. 141, 152–53 (1982) (quoting Jones v. Rath
10

11   Packing Co., 430 U.S. 519, 525 (1977)).
12
           A species of implied preemption is conflict preemption. “[S]tate laws are
13

14
     pre-empted when they conflict with federal law.” Arizona v. United States, 567

15   U.S. 387 399 (2012). Conflict preemption comes in two varieties: “conflict-
16
     impossibility preemption” and “conflict-obstacle preemption.” The former occurs
17

18   when “‘compliance with both federal and state regulations is a physical
19
     impossibility.’” Id. (quoting Florida Lime & Avocado Growers, Inc. v. Paul, 373
20

21
     U.S. 132, 142–43 (1963)). The latter occurs when state law “stands as an obstacle

22   to the accomplishment and execution of the full purposes and objectives of
23
     Congress.” Hines v. Davidowitz, 312 U.S. 52, 67 (1941). The judgement of courts
24

25   about what constitutes an unconstitutional impediment to federal law is “informed
26
     BRIEF OF AMICUS CURIAE                           IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                   25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                    SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                    WASHINGTON, DC 20001
                                               7                       TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 8 of 15



1    by examining the federal statute as a whole and identifying its purpose and
2
     intended effects.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 373
3

4    (2000).
5
           If WMWA applied to Congress’s voluntary work programs at federal
6

7
     immigration detention facilities, it would present an obstacle to the purposes of

8    these programs. Congress’s evident purpose in selecting a $1-per-day
9
     compensation rate was to align immigration detainee compensation with detainee
10

11   compensation under similar programs in similar contexts. Plaintiffs’ reading of
12
     WMWA would disrupt this purpose and cause compensation at the NWIPC to be
13

14
     anomalously high. “[T]he State of Washington itself operates a number of

15   programs for civil detainees where it pays less than minimum wage,” and less than
16
     minimum wage is likewise paid at the state’s criminal detention facilities, some of
17

18   which are run by GEO. Dkt. 227 at 5. Obstructing this federal purpose would cause
19
     disruptive or even absurd consequences. For example, “if the state and federal
20

21
     facilities were treated differently . . . some individuals who may be held in state

22   custody would have a perverse incentive to be transferred to a federal detention
23
     facility in order to earn additional funds.” Id. at 13. Such obstruction would also
24

25   prevent Congress from achieving uniformity across the facilities managed by
26
     BRIEF OF AMICUS CURIAE                          IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                  25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                   SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                   WASHINGTON, DC 20001
                                              8                       TEL. (202) 232-5590
             Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 9 of 15



1    federal contractors and those managed by the federal government directly. $1-per-
2
     day “is the same rate that ICE provides in its own [detention] facilities.” Dkt. 111,
3

4    ¶ 13.
5
             It does not matter whether GEO can, in theory, go above and beyond the $1-
6

7
     per-day rate Congress legislated. Plaintiffs’ reading of WMWA is unconstitutional

8    simply because it would prohibit that rate and obstruct Congress’s manifest
9
     objective and purpose. Under plaintiffs’ reading of WMWA, GEO “could be found
10

11   guilty . . . for doing that which the act of Congress permits him to do,” namely, to
12
     pay immigration detainees $1-per-day for their participation in the voluntary work
13

14
     program. Hill v. Florida, 325 U.S. 538, 542 (1945). In Hill, the state of Florida

15   introduced a licensing regime for union representatives. Id. at 541–42. Would-be
16
     union representatives could, in theory, satisfy Florida’s state-level licensing regime
17

18   just as GEO could, in theory, satisfy plaintiffs’ above-and-beyond compensation
19
     demands. Nonetheless the Supreme Court held that Florida’s minimum-standard
20

21
     licensing regime was unenforceable because it “circumscribe[d]” the freedom of

22   choice Congress intended workers to have in selecting their union representatives.
23
     Id. at 541. Here, by setting a $1-per-day compensation rate, Congress at the
24

25

26
     BRIEF OF AMICUS CURIAE                            IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                    25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                     SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                     WASHINGTON, DC 20001
                                               9                        TEL. (202) 232-5590
              Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 10 of 15



1    minimum intended contractors such as GEO to be able to offer that rate if they
2
     chose to do so. WMWA is preempted to the extent it would take that choice away.
3

4             Indeed, on the face of the statute setting $1 per day as a maximum
5
     compensation rate for voluntary work program participants, an even more specific
6

7
     purpose of Congress is quite obvious: that such participants be paid at no more

8    than this rate. Applying WMWA as plaintiffs would apply it would obliterate that
9
     purpose in the State of Washington.
10

11      II.      GEO enjoys derivative sovereign immunity.
12
              Plaintiffs’ true grievance lies against the federal government, which has: (1)
13

14
     prohibited plaintiffs’ unlawful entry or presence in the United States; (2) detained

15   plaintiffs; and (3) set the terms of plaintiffs’ detention, including their access to a
16
     $1-per-day voluntary work program. But plaintiffs’ complaint singles out GEO in
17

18   the hope that, by jeopardizing one of the contractors that the federal government
19
     assigns to manage two-thirds of the Nation’s immigration detainees, plaintiffs can
20

21
     accomplish a policy change through an attack on federal contractors. Indeed,

22   plaintiffs’ complaint is just one front in a strategic litigation campaign that has also
23
     targeted other similar contractors. “This case is one of four copycat cases . . . in the
24

25

26
     BRIEF OF AMICUS CURIAE                              IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                      25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                       SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                       WASHINGTON, DC 20001
                                                10                        TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 11 of 15



1    last few years.” Appellant’s Brief at 31 n.9, Gonzales v. CoreCivic, No. 19-50691
2
     (5th Cir. Oct. 15, 2019).
3

4          GEO, however, is merely the federal government’s agent. GEO itself is not
5
     liable for plaintiffs’ objections to federal policy. “[I]t is clear that if this authority
6

7
     to carry out the project was validly conferred, that is, if what was done was within

8    the constitutional power of Congress, there is no liability on the part of the
9
     contractor for executing its will.” Yearsley v. W. A. Ross Constr. Co., 309 U.S. 18,
10

11   20–21 (1940). GEO can only be liable to plaintiffs if GEO exceeds the authority
12
     assigned to it by the federal government, or if the underlying federal policy is itself
13

14
     unlawful. “Where an agent or officer of the Government purporting to act on its

15   behalf has been held to be liable for his conduct causing injury to another, the
16
     ground of liability has been found to be either that he exceeded his authority or
17

18   that it was not validly conferred.” Id. at 21 (emphasis added). An agent of the
19
     government is not liable when it is faithfully implementing the exact directive that
20

21
     the federal government has ordered it to accomplish. “[T]there is no ground for

22   holding its agent liable who is simply acting under the authority thus validly
23
     conferred. The action of the agent is ‘the act of the government.’” Id. at 22
24

25   (quoting United States v. Lynah, 188 U.S. 445, 465 (1903)). Here, GEO is merely
26
     BRIEF OF AMICUS CURIAE                              IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                      25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                       SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                       WASHINGTON, DC 20001
                                                 11                       TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 12 of 15



1    acting under the express authority of the federal government, which dictates
2
     GEO’s actions down to the very same compensation details that plaintiffs complain
3

4    about.
5
              The holding of Yearsley controls in this case. Plaintiffs’ core claim against
6

7
     GEO—that “paying subminimum wages to Plaintiffs and the proposed class

8    members violates” WMWA—does not allege that GEO exceeded its authority
9
     under its federal contract. Dkt. 84 ¶ 6.3. GEO is operating within the express terms
10

11   of its contract with the federal government, and those terms are within the federal
12
     government’s valid prerogative to set. Therefore, derivative sovereign immunity
13

14
     protects GEO from liability.

15            To be sure, even if derivative sovereign immunity applies to a contractor’s
16
     faithful implementation of its contract with the federal government, behavior
17

18   unauthorized by that contract would lie outside the scope of such immunity.
19
     Derivative sovereign immunity does not cover conduct by a contractor that exceeds
20

21
     the authority conferred to it, or that cannot be lawfully conferred in the first place.

22   Yearsley, 309 U.S. at 21. Federal contractors at immigration-detention facilities
23
     might forfeit their derivative sovereign immunity in specific instances where their
24

25   conduct goes beyond the limits of what the federal government is itself allowed to
26
     BRIEF OF AMICUS CURIAE                             IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                     25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                      SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                      WASHINGTON, DC 20001
                                                12                       TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 13 of 15



1    do, or beyond what the federal government has authorized its contractor to do. But
2
     GEO is not alleged to have done anything of the kind. Thus, it is immune against
3

4    plaintiffs’ claims based on its performance of its contract with the federal
5
     government.
6

7

8

9
                                     CONCLUSION
10

11         For the foregoing reasons, defendant’s motion for summary judgment should
12
     be granted and plaintiffs’ motion summary judgment should be denied.
13

14
     Dated: January 14, 2020                  Respectfully submitted,

15
                                             /s/ Richard M. Stephens, WSBA 21776
16                                           Stephens & Klinge LLP
17                                           601- 108th Avenue NE, Suite 1900
18                                           Bellevue, WA 98004
                                             425-453-6206; stephens@sklegal.pro
19

20                                           /s/ Christopher J. Hajec
21                                           CHRISTOPHER J. HAJEC
22                                           LEW J. OLOWSKI
                                             Immigration Reform Law Institute
23
                                             25 Massachusetts Avenue NW, Suite
24
                                             335
25                                           Washington, DC 20001
26                                           Telephone: (202) 232-5590
     BRIEF OF AMICUS CURIAE                          IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                  25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                   SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                   WASHINGTON, DC 20001
                                             13                       TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 14 of 15



1                                          chajec@irli.org
2                                          lolowski@irli.org
3
                                           Attorneys for Amicus Curiae
4
                                           Immigration Reform Law Institute
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     BRIEF OF AMICUS CURIAE                       IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                               25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                WASHINGTON, DC 20001
                                           14                      TEL. (202) 232-5590
           Case 3:17-cv-05769-RJB Document 243-1 Filed 01/15/20 Page 15 of 15



1                                 CERTIFICATE OF SERVICE
2
           I hereby certify on this 15th day of January, 2020, I electronically filed and
3

4    served the foregoing via the Court’s CM/ECF system.
5
                                            /s/ Richard M. Stephens,
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     BRIEF OF AMICUS CURIAE                            IMMIGRATION REFORM LAW INSTITUTE
27   IMM. REF. LAW INST.                                    25 MASSACHUSETTS AVENUE NW
     IN SUPPORT OF DEFENDANT                                                     SUITE 335
28   CASE NO. 3:17-CV-05769-RJB                                     WASHINGTON, DC 20001
                                              15                        TEL. (202) 232-5590
